              Case 2:20-cr-00094-RSM Document 100 Filed 11/20/20 Page 1 of 2




 1                                                            JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
 8   UNITED STATES OF AMERICA,       ) No. 2:20-CR-00094-4-RSM
                                     )
 9             Plaintiff,            )
                                     ) ORDER RE:
10          v.                       ) MOTION FOR LEAVE TO APPEAR
                                     ) PRO HAC VICE
11   FRANCISCO JAVIER ESQUIVEL-MENA, )
                                     )
12             Defendant.            )
                                     )
13
14          The Court, on motion of counsel Lynn C. Hartfield for leave to appear pro hac
15
     vice, being fully advised,
16
            HEREBY ORDERS that Lynn C. Hartfield, the Law Office of Lynn C.
17
18   Hartfield, LLC, is granted permission to appear pro hac vice in the above-captioned

19   action. Counsel shall appear at all scheduled proceedings by video unless ordered to
20
     appear in person.
21
            IT IS FURTHER ORDERED that due to counsel’s extensive experience
22
     representing criminal defendants in the United States District Court for the Western
23
24   District of Washington, the requirement of associated local counsel is waived.
25
26

       ORDER RE: MOTION TO APPEAR PRO HAC               LAW OFFICE OF LYNN C. HARTFIELD, LLC
       VICE                                                             387 CORONA ST., SUITE 617
       U.S. v. Francisco Esquivel-Mena, No. 20-CR-94-                     Denver, Colorado 80218
       4-RSM – Page 1                                                              (720) 588-0571
              Case 2:20-cr-00094-RSM Document 100 Filed 11/20/20 Page 2 of 2




 1          DATED this 18th day of November, 2020
 2
 3                                                      A
                                                        RICARDO S. MARTINEZ
 4                                                      CHIEF UNITED STATES DISTRICT
                                                        JUDGE
 5
 6
 7
 8
 9
10
     Presented by:
11
     s/ Lynn C. Hartfield_______________________
12   LYNN C. HARTFIELD
13   Attorney for Defendant Francisco Esquivel-Mena

14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER RE: MOTION TO APPEAR PRO HAC                  LAW OFFICE OF LYNN C. HARTFIELD, LLC
       VICE                                                                387 CORONA ST., SUITE 617
       U.S. v. Francisco Esquivel-Mena, No. 20-CR-94-                        Denver, Colorado 80218
       4-RSM – Page 2                                                                 (720) 588-0571
